Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549  FORM 10-Q  x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to INTEGRAL VISION, INC. (Exact name of registrant as specified in its charter) [Michigan] [0-12728] [38-2191935] (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 49113 Wixom Tech Drive, Wixom, Michigan 48393 (Address of Principal Executive Office) (Zip Code) (248)-668-9230 (Registrants telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report)  Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registr ant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. 29,566,409 shares of common stock as of May 14, 2008. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yes o No INTEGRAL VISION, INC. FORM 10-Q Report March 31, 2008 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) as of March 31, 2008 and December 31, 2007 2-3 Condensed Statements of Operations (unaudited) for the three months ended March 31, 2008 and 2007 4 Statement of Stockholders Deficit (unaudited) 5 Condensed Statements of Cash Flows (unaudited) for the three months ended March 31, 2008 and 2007 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 6. Exhibits 23 Signatures 24 1 INTEGRAL VISION, INC. Condensed Balance Sheets March 31, December 31, (Unaudited) (in thousands) Assets Current assets: Cash $ $ 11 Accounts receivable 98 75 Inventories - Note B Other current assets 97 Total current assets Property and equipment: Building Improvements 4 4 Production and engineering equipment Furniture and fixtures 80 80 Computer equipment Marketing/demonstration equipment Less accumulated depreciation ) ) Net property and equipment Other assets - net of accumulated amortization of $1,496,000 ($1,493,000 for 2007) 58 34 $ $ See notes to condensed financial statements. 2 INTEGRAL VISION, INC. Condensed Balance Sheets  Continued March 31, December 31, (Unaudited) (in thousands) Liabilities and Stockholders' Deficit: Current liabilities: Notes payable $ $ Accounts payable 75 Customer deposits - Accrued compensation and related costs Accrued interest Accrued product warranty 79 82 Other accrued liabilities 71 40 Deferred revenue for product sales 89 - Total current liabilities Long-term debt - - Total liabilities Stockholders' deficit: Preferred stock, 400,000 shares authorized; none issued - - Common stock, without par value, stated value $.20 per share; 50,000,000 shares authorized; 29,566,409 shares issued and outstanding (29,566,409 in 2007) Additional paid-in capital Accumulated deficit ) ) Total stockholders deficit ) ) $ $ See notes to condensed financial statements. 3 INTEGRAL VISION, INC. Condensed Statements of Operations Three Months Ended March 31, (Unaudited) Revenue: (In thousands, except per share data) Net product sales $ 9 $ Net revenue from product development agreements - - Total revenues (See Note-B) 9 Costs of sales: Costs of sales for products 43 Cost of sales for product development agreements - - Depreciation and amortization 4 6 Total costs of sales 47 Gross margin ) 55 Other costs and expenses: Marketing General and administrative - net Engineering and development - net Total other costs and expenses Operating loss ) ) Other income (deductions) (2 ) 5 Interest expense ) ) Net loss $ ) $ ) Basic and diluted loss per share: Net loss $ ) $ ) Weighted average number of shares of common stock and common stock equivalents, where applicable See notes to condensed financial statements. 4 INTEGRAL VISION, INC. Statement of Stockholders Deficit (Unaudited) Common Stock Number of Shares Additional Paid- Accumulated Outstanding Amount In Capital Deficit Total (in thousands, except number of common shares outstanding) Balance at January 1, 2008 29,566,409 $ 5,913 $ $ ) $ ) Issuance of warrants for settlement of interest on Class 2 Notes (see Note C) 1 1 Net loss for the period ) ) Share-based compensation 40 40 Balance at March 31, 2008 29,566,409 $ 5,913 $ $ ) $ ) See notes to condensed financial statements 5 INTEGRAL VISION, INC. Condensed Statements of Cash Flows Three Months Ended March 31, (Unaudited) (in thousands) Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 17 17 Amortization 3 4 Warrants issued in settlement of interest 1 - Share-based compensation 40 24 Changes in operating assets and liabilities which porvided (used) cash: Accounts receivable ) ) Inventories ) 8 Prepaid and other (9 ) 28 Accounts payable and other current liabilities 27 Deferred revenue 89 - Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Purchase of property and equipment - ) Additional Patents (2 ) (1 ) Net Cash Used In Investing Activities (2 ) ) Cash Flows From Financing Activities Proceeds from sale of Class 2 Notes - Net Debt financing fees ) - Proceeds from issuance of common stock - 2 Net Cash Provided By Financing Activities Increase (Decrease) in Cash ) Cash at Beginning of Period 11 57 Cash at End of Period $ $ 38 Supplemental cash flows disclosure: Interest paid $ 15 $ 15 See notes to condensed financial statements. 6 Notes to Condensed Financial Statements - Integral Vision, Inc. The condensed financial statements in this report have been prepared by Integral Vision, Inc. without audit, pursuant to the rules of the Securities and Exchange Commission for quarterly reports on Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America for annual financial statements. These statements should be read in conjunction with the financial statements and notes for the year ended December 31, 2007, included in our Form 10-KSB filed with the Securities and Exchange Commission on March 31, 2008. In the opinion of management, information included in this report reflects all adjustments, consisting only of normal, recurring adjustments, necessary for fair presentation of results for these interim periods. The results of operations for the three-month period ended March 31, 2008 are not necessarily indicative of the results to be expected for the entire year ending December 31, 2008. Note A  Nature of Business Integral Vision, Inc. develops, manufactures, and markets flat panel display inspection systems to ensure product quality in the display manufacturing process. We primarily inspect Microdisplays and small flat panel displays, though the technology used is scalable to allow inspection of full screen displays and components. Our customers and potential customers are primarily large companies with significant investment in the manufacture of displays. Nearly all of our sales originate in the United States, Asia, or Europe. Our products are generally sold as capital goods. Depending on the application, display inspection systems have an indefinite life and are more likely to require replacement due to possible technological obsolescence than from physical wear. In 2006, we began activity associated with a product development agreement where we are compensated for a portion of our development costs for a certain best efforts product development. We may not be able to find future opportunities like this, but remain open to such development agreements where they facilitate the Companys strategic goals. Note B  Significant Accounting Policies Use of Estimates The preparation of condensed financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed financial statements. Estimates also affect the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Inventories Inventories are stated at the lower of first-in, first-out (FIFO) cost or market. Cost is computed using currently adjusted standards, which approximates actual costs on a FIFO basis. We assess the recoverability of all inventories to determine whether adjustments for impairment are required. At March 31, 2008 and December 31, 2007, inventories consisted of the following amounts (net of obsolescence reserves of $79,000 at March 31, 2008 and $79,000 at December 31, 2007): 7 31-Mar-08 31-Dec-07 (in thousands) Raw materials $ $ Work in process - Finished goods - - $ $ Management periodically performs an analysis of our inventory to determine if its cost exceeds estimated net realizable value. Deferred Revenue Deferred revenue represents amounts periodically invoiced for sales orders in excess of amounts recognized as revenues. At March 31, 2008, there was deferred revenue for product sales of $88,990. At December 31, 2007, there was no deferred revenue. Revenue Recognition We recognize revenue in accordance with SOP 97-2, Software Revenue Recognition,
